[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: ZOLTAN GUTTMAN'S OBJECTION TO PLAINTIFF'S MOTIONFOR DEFICIENCY JUDGMENT
This court was not a party to the stipulation for judgment of strict foreclosure dated March 3, 1994 and entered June 27, 1994. That stipulated judgment left open for another day, at the option of any of the parties, any claim for money damages. Subsequent to June 27, 1994, the plaintiff made a motion for deficiency judgment which the defendant objected to on logistical grounds and also on constitutional grounds. The court agrees with the defendant on logistical grounds i.e. the deficiency judgment hearing and the defendant's counterclaims should be heard at the same time. The court disagrees with the defendant on constitutional grounds, i.e. the court upholds the constitutionality of the deficiency judgment statute adopting the well reasoned decision of Pittman, J., 4 Conn. L. Rptr. No. 4, 125 (August 22, 1994). Therefore, the objection to the motion for CT Page 1437 deficiency judgment is overruled as it pertains to the constitutionality of the statute.
LAWRENCE L. HAUSER, JUDGE